ORDER

PER CURIAM.
Defendant appeals his conviction by a jury of stealing property with a value exceeding $150. § 570.030, RSMo 1994. He was sentenced by the court as a prior and persistent offender to ten years’ imprisonment. He also appeals the denial after an evidentiary hearing of his Rule 29.15 motion for post-conviction relief. We affirm.
Defendant addresses no point on appeal to the denial of his post-conviction motion and that appeal is considered abandoned. See State v. Nelson, 818 S.W.2d 285, 287 (Mo. App.1991). We have reviewed the record and find his claims of error on direct appeal to be without merit. An opinion would have *158no precedential value nor serve any jurisprudential purpose. Rules 30.25(b) and 84.16(b).